In re Aucoin, Della; Aucoin, Joseph;— Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Assumption, 23rd Judicial District Court, Div. “B”, No. 19217; to the Court of Appeal, First Circuit, No. CW89 1628.
Granted. The trial court’s order of September 26, 1989 is modified to provide an advance cash deposit in lieu of bond in the amount of $684.00. If the trial exceeds the number of days estimated, the court may order an additional amount to be filed during the trial if the original amount of the cash deposit is insufficient to pay jury costs. See C.C.P. art. 1734.1(A), (C); La. R.S. 13:3049(B)(2)(a). The trial court may set aside the cash deposit and require a bond to cover all costs related to the trial by jury. See C.C.P. arts. 1733, 1734.